UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended September 30, 2 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-17861 UNILENS VISION INC. (Exact name of registrant as specified in its charter) Delaware 27-2254517 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10431 72nd Street North, Largo, Florida 33777-1511 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (727)544-2531 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.þYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler¨ Accelerated filer¨ Non-acceleratedfiler¨ Smallerreportingcompanyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesþNo As of November 14, 2013 there were 1,750,832 outstanding shares of common stock. 1 UNILENS VISION INC. FORM 10-Q For the Quarterly Period Ended September 30, 2013 INDEX Page Part I. Financial Information Item 1. Unaudited Financial Statements Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income and Changes in Accumulated Deficit 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 11 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 Table of Contents PART I  FINANCIAL INFORMATION Item1  Unaudited Financial Statements Unilens Vision Inc. Condensed Consolidated Balance Sheets September 30, 2013 (Unaudited) and June 30, 2013 September 30, 2013 June 30, 2013 ASSETS Current Cash and cash equivalents $ 258,039 $ 140,182 Accounts receivable, net of allowance of $64,016 and $71,979 at September 30, 2013 and June 30, 2013, respectively 720,256 740,040 Royalties and other receivables 480,094 474,547 Inventories 679,638 786,016 Prepaid expenses 78,292 53,272 Income taxes receivable 156,705 211,952 Deferred loan costs  current 11,853 11,853 Deferred tax asset  current 125,800 133,100 Total current assets 2,510,677 2,550,962 Property, plant, and equipment, net of accumulated depreciation of $5,134,609 and $5,079,025 at September 30, 2013 and June 30, 2013, respectively 954,797 959,466 Deferred loan costs 31,345 34,308 Other assets 627,679 563,271 Total assets $ 4,124,498 $ 4,108,007 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Accounts payable $ 514,576 $ 532,891 Accrued wages and employee benefits 249,233 287,455 Deferred income 490,221 503,540 Other accrued liabilities 78,655 60,955 Line of credit 199,964 100,000 Note payable  current 700,000 700,000 Total current liabilities 2,232,649 2,184,841 Accrued wages and employee benefits 127,804 124,561 Note payable  long-term 1,866,667 2,041,667 Deferred tax liability 271,800 239,300 Total liabilities 4,498,920 4,590,369 Stockholders deficit Capital stock Preferred shares, par value $0.001 per share; 3,000,000 shares authorized; no shares issued and outstanding - - Common shares, par value $0.001 per share; 30,000,000 shares authorized; shares issued and outstanding 2,369,354 2,369 2,369 Additional paid-in capital 20,286,663 20,286,663 Deficit (20,663,454) (20,771,394) Total stockholders deficit (374,422) (482,362) Total liabilities and stockholders deficit $ 4,124,498 $ 4,108,007 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 Table of Contents Unilens Vision Inc. Condensed Consolidated Statements of Income and Changes in Accumulated Deficit For Three Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Revenues: Sales $ 1,579,205 $ 1,509,654 Royalty income 479,614 528,957 Total revenues 2,058,819 2,038,611 Operating costs and expenses: Cost of sales 971,019 890,766 Sales and marketing 376,274 370,955 Administration 357,785 345,668 Research and development 21,422 20,014 Total operating costs and expenses 1,726,500 1,627,403 Operating income 332,319 411,208 Other non-operating items: Other income 3,852 1,630 Net interest expense (26,563) (31,057) Total other non-operating items: (22,711) (29,427) Income before income tax expense 309,608 381,781 Income tax expense 95,047 126,777 Net income for the period 214,561 255,004 Deficit, beginning of period (20,771,394) (20,881,838) Dividends paid (106,621) (106,621) Deficit, end of period $ (20,663,454) $ (20,733,455) Net income per common share: Basic $ 0.09 $ 0.11 Diluted $ 0.09 $ 0.11 Weighted average number of common shares outstanding during the period: Basic 2,369,354 2,369,354 Effect of dilutive options - - Diluted 2,369,354 2,369,354 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 4 Table of Contents Unilens Vision Inc. Condensed Consolidated Statements of Cash Flows For Three Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Cash Flows from Operating Activities Net income for the period $ 214,561 $ 255,004 Items not affecting cash: Depreciation and amortization 55,584 47,178 Deferred tax (benefit) expense 39,800 (7,200) Purchase of fitting sets and cabinets net of amortization (27,654) 0 Change in working capital items 68,137 249,889 Net cash provided by operating activities 350,428 544,871 Cash Flows from Investing Activities Purchase of property, plant and equipment and other assets (50,915) (17,725) Net cash used in investing activities (50,915) (17,725) Cash Flows from Financing Activities Repayment of borrowings under term loan (175,000) (175,000) Net borrowings (repayments) under line of credit 99,965 (81,441) Common stock dividends paid (106,621) (106,621) Net cash used in financing activities (181,656) (363,062) Change in cash and cash equivalents during the period 117,857 164,084 Cash and cash equivalents, beginning of period 140,182 374,977 Cash and cash equivalents, end of period $ 258,039 $ 539,061 Supplemental cash flow disclosure information: Cash paid during the period for interest $ 23,408 $ 28,663 Cash paid during the period for income taxes $ 0 $ 45,000 The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 5 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial StatementsSeptember 30, 2013 (Unaudited) Note 1  Basis of Presentation and Consolidation Basis of Presentation Unilens Vision Inc. operates through our wholly-owned subsidiary, Unilens Corp. USA, located in Largo, Florida. The accompanying consolidated financial statements (the Financial Statements) for the interim periods ended September 30, 2013 and 2012 (the Interim Period) are i) prepared on the basis of accounting principles generally accepted in the United States, ii) conform in all material respects with accounting principles generally accepted in Canada, and iii) are unaudited, but in the opinion of management, reflect all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial position, operations, and changes in financial results of the Interim Period. The Financial Statements are not necessarily indicative of the results to be expected for the full year. The Financial Statements do not contain the detail or footnote disclosure concerning accounting policies and other matters which would be included in full year financial statements, and therefore should be read in conjunction with our audited financial statements for the year ended June 30, 2013. Additional information concerning us is contained in the Management Discussion and Analysis included in this quarterly report. Basis of Consolidation These consolidated financial statements include the accounts of Unilens Vision Inc. and its wholly-owned subsidiary, Unilens Corp. USA and its wholly-owned subsidiary, Unilens Vision Sciences Inc. All significant intercompany transactions and balances have been eliminated in consolidation. Note 2  Stock-Based Compensation, Stock Options and Stock Stock-based payments are recorded using the fair value method of accounting for stock options. There was no stock compensation expense attributable to stock options charged against income for the fiscal quarters ended September 30, 2013 and 2012, since no options were granted during such periods and all options outstanding at the beginning of such periods were fully vested. Stock Option Plan and Stock Options We have adopted a stock option plan (the Stock Option Plan). The purpose of the Stock Option Plan is to advance the interests of the Company by providing directors, officers, employees and consultants with a financial incentive for the continued improvement in the performance of the Company and encouragement for them to remain with the Company. The term of any option granted under the Stock Option Plan may not exceed 10 years. The exercise price of each option must equal or exceed the market price of our stock as calculated on the date of grant. The maximum number of our common shares reserved for issuance under the Stock Option Plan cannot exceed 10% percent of our issued and outstanding common shares. Options, in general, vest immediately except options granted to consultants performing investor relations activities vest at a minimum over a period of at least 12 months, 25% at the end of each three-month period. No more than 5% of our issued and outstanding capital stock may be granted to any one individual in any twelve-month period and no more than 2% of our issued and outstanding capital stock may be granted to any one consultant in any twelve-month period. At the annual general meeting held on March 25, 2010, the stockholders approved the Unilens Incentive Stock Option Plan. The initial maximum number of shares reserved for option grants under the Stock Option Plan is 236,935. 6 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)September 30, 2013 (Unaudited) The following table describes the number and the exercise price of options that have been granted, exercised, or cancelled under the Stock Option Plan approved on March 25, 2010 during the three month period ended September 30, 2013: Number of Options Weighted AverageExercise Price Weighted Average Remaining Life Outstanding, beginning of year 140,000 $4.83 6.67 Years Exercised - Granted Directors/Employees - Consultants - Sub-total granted - Expired/cancelled - Outstanding, end of period 140,000 $4.83 6.42 Years Options exercisable, end of period 140,000 $4.83 6.42 Years As of September 30, 2013 we have 140,000 options outstanding and an additional 96,935 options available for future grants under the existing Incentive Stock Option Plan. There was no cash proceeds, related to options exercised during the three months ended September 30, 2013, as no options were exercised. We use the Black-Scholes pricing model to estimate the fair value of stock-based awards. The expected volatilities are based on the historical volatility of our stock price. Historical data is used to estimate option exercises and employee terminations within the valuation model. The expected term of options granted is based on historical exercise patterns of employees and represents the period of time that options granted are expected to be outstanding. The risk-free interest rate for periods within the contractual life of the option is based on the U S Treasury yield curve in effect at the time of the grant. Forfeitures are estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimates. As of September 30, 2013 the aggregate intrinsic value of options outstanding and options exercisable were both zero since the closing price of our common shares on the closest date to September 30, 2013 of $3.95 were less than the exercise price. Note 3  Income per Common Share Basic income per common share is calculated by dividing the income for the period by the weighted-average number of common shares outstanding during the period. Diluted income per common share is calculated using the treasury stock method. Under the treasury stock method, the weighted average number of common shares outstanding used for the calculation of diluted income per share assumes, that the proceeds to be received on the exercise of dilutive stock options and warrants are used to repurchase common shares at the average market price during the period. 7 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)September 30, 2013 (Unaudited) Note 4  Inventories As at September 30, 2013 As at June 30, 2013 Raw materials $ 283,403 $ 297,658 Work in progress 32,401 39,141 Finished goods 376,532 463,424 692,336 800,223 Less allowance for obsolescence 12,698 14,207 $ 679,638 $ 786,016 Note 5  Supplemental Disclosure with Respect to Cash Flows Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Cash provided by (used in): Accounts and royalties and other receivables $ 14,237 $ 139,891 Inventories 106,377 (16,026) Prepaid expenses and other assets (58,810) (57,106) Accounts payable and accrued liabilities (48,914) 94,153 Income taxes receivable 55,247 88,977 Change in working capital items $ 68,137 $ 249,889 Note 6  Revenue Information All of our assets and operations are located in the United States in one business segment. Our revenues are derived from royalty income received from our exclusive agreement with Bausch + Lomb Incorporated (Bausch + Lomb), for the use of our patented multifocal designs and technology, and from sales from our specialty optical lens business, which manufactures and distributes optical products that use our proprietary design and manufacturing technology. Sales from our specialty optical lens business come from the following lens categories, for the three months ended September 30, 2013 and 2012: 8 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)September 30, 2013 (Unaudited) Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Disposable lenses $ 839,910 $ 820,725 Custom soft lenses 531,876 471,604 Gas permeable lenses 81,719 81,766 Replacement and other lenses 125,700 135,559 Total sales $ 1,579,205 $ 1,509,654 Note 7  Term Loan and Line of Credit On May 23, 2012, the Company closed on a new $3,500,000 5-year term loan facility and a $1,500,000 line of credit with Hancock Bank, which replaced the term loan facility and line of credit entered into with Regions Bank, for the January 20, 2010, Company common stock repurchase of 2,188,861 shares from its then largest stockholder for $3.15 per share. Costs related to the Hancock Bank term loan facility and line of credit, were $59,265, which are amortized over the life of the 5-year term loan facility. The minimum monthly principal payments under the Hancock Bank term loan facility are $58,333, plus accrued interest. The Hancock Bank term loan and line of credit both bear interest at a floating rate of 30-day LIBOR plus 3.00%. Monthly interest only payments are due under the Hancock Bank line of credit, with the maximum borrowings at any time not to exceed the lesser of (i) $1,500,000 or (ii) a sum equal to 85% of Eligible royalty receivables, plus 75% of Eligible Accounts Receivables plus 50% of Eligible Raw Material and Finished Goods Inventory. The maximum borrowing amount under this line of credit facility at September 30, 2013 was $1,034,000. The line of credit is renewed annually and expires on February 1, 2014. The term loan and the line of credit are secured by a security interest in favor of Hancock Bank in our inventory, accounts receivable, general intangibles, cash and principal United States patent. Under the term loan facility and the line of credit, the Company is required to meet customary covenants regarding, among other things, tangible net worth, fixed charge coverage, dividend distributions and the requirement of lender consent for significant transactions such as mergers, acquisitions, dispositions and other financings. The Company was in compliance with all financial covenants and had an outstanding balance of $199,964 on the Hancock Bank line of credit, and $2,566,667 outstanding on the term loan at September 30, 2013. Note 8  Other Assets The Company provides optometric practitioners with in-office trial lenses to use in marketing programs to facilitate efficient and convenient fitting of contact lenses on their patients. These lenses are provided in fitting sets with our C-Vue trial lenses stored in a sturdy cabinet with the Unilens logo on it. We record the costs associated with the original fitting sets and cabinets to other long-term assets on our Condensed Consolidated Balance Sheet. We amortize such costs over their estimated useful lives to selling, general and administrative expense on our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit. At September 30, 2013 costs associated with the original fitting sets and cabinets included in other long-term assets was $377,496. 9 Table of Contents Unilens Vision Inc.Notes to Condensed Consolidated Financial Statements (Continued)September 30, 2013 (Unaudited) Note 9  Recent Accounting Standards Recent codified pronouncements by the FASB are not believed by management to have a material impact on the Companys present or future financial statements. Note 10  Subsequent Events On November 1, 2013, our Board of Directors declared our regular quarterly cash dividend, at the rate of $0.045 per common share, payable November 22, 2013, to stockholders of record at the close of business on November 11, 2013. This is the 29th consecutive quarterly cash dividend declared. On October 4, 2013, the Company repurchased 618,522 shares of its common stock, representing approximately 26% of its total shares outstanding, from its then largest outside stockholder, Baker Street Capital L.P. The aggregate purchase price was approximately $3.1 million, or $4.97 per share. The repurchased shares were returned to the Companys treasury and subsequently cancelled, leaving 1,750,832 shares outstanding. The Company funded the common stock repurchase through a $3.3 million expansion and modification of the existing term loan and line of credit provided by Hancock Bank. The term loan facility is amortized over a longer seven-year period, and the line of credit is reduced to a maximum of $750,000. Both bear interest at a floating rate of 30-day LIBOR plus 3.5% and continue to be secured by certain assets of the Company. In addition, the renewable line of credit was extended, and matures February 1, 2015. 10 Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors Unilens Vision Inc. Largo, Florida We have reviewed the accompanying condensed consolidated balance sheet of Unilens Vision Inc. as of September 30, 2013 and the related condensed consolidated statements of income and changes in accumulated deficit for the three month period ended September 30, 2013 and the condensed consolidated statements of cash flows for the three month period ended September 30, 2013. These condensed consolidated financial statements are the responsibility of the management of Unilens Vision Inc. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Unilens Vision Inc. as of June 30, 2013 and the related consolidated statements of income, stockholders deficit, and cash flows for the year then ended (not presented herein); and in our report dated September 30, 2013, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of June 30, 2013 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ Warren Averett, LLC Warren Averett, LLC Tampa, Florida November 14, 2013 11 Table of Contents Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders Unilens Vision Inc. Largo, Florida We have reviewed the accompanying condensed consolidated statements of income and changes in accumulated deficit for the three month period ended September 30, 2012 and the condensed consolidated statement of cash flows for the three month period ended September 30, 2012. These condensed consolidated financial statements are the responsibility of the management of Unilens Vision Inc. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. /s/ Pender Newkirk & Company LLP Pender Newkirk & Company LLP Certified Public Accountants Tampa, Florida November 14, 2012 12 Table of Contents Item2  Managements Discussion & Analysis of Financial Condition and Results of Operations The following management discussion and analysis (MDA) provides information on the activities of Unilens Vision Inc. and should be read in conjunction with our quarterly condensed consolidated financial statements and notes thereto for the three months ended September 30, 2013 (the Financial Statements), as well as our Annual Report on Form 10-K for the fiscal year June 30, 2013, filed with the Securities and Exchange Commission. The Financial Statements have been prepared in United States dollars and in conformity with United States generally accepted accounting principles (US GAAP). Unless otherwise indicated, all dollar amounts disclosed in this MDA are expressed in United States Dollars. Operating results are not necessarily indicative of results that may occur in future periods. This discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions. The actual results may differ materially from those anticipated in the forward-looking statements as a result of many factors including, but not limited to, those set forth under Cautionary Statement About Forward-Looking Statements and Risk Factors in Item 1A. included in our Annual Report on Form 10-K. All forward-looking statements included in this document are based on the information available to us on the date of this document and we assume no obligation to update any forward-looking statements contained in this Quarterly Report on Form 10-Q. Overview We license, manufacture, distribute and market specialty optical lens products using our proprietary design and manufacturing technology. Our products are sold primarily in the United States solely to eye care professionals through in house sales representatives and a network of distributors. Our lens products are marketed as a family of specialty vision correction products that can serve the majority of the populations vision correction needs. Our specialty optical lens business is divided into four categories: (i) disposable lenses; (ii) custom soft lenses; (iii) gas permeable lenses; and (iv) replacement and other lenses. During the three months ended September 30, 2013 the Companys C-Vue disposable products accounted for approximately 53 % of sales. Sales of our specialty optical lens products accounted for the largest percentage of our total revenues, constituting approximately 77% while royalty income derived from our exclusive license of our patented multifocal design to Bausch + Lomb was approximately 23% during the three months ended September 30, 2013. Economic conditions in the United States have restrained our growth. We are however optimistic about the long-term outlook for the contact lens market and the specialty contact lens market, in particular. Market demographics indicate that specialty contact lenses will continue to be the fastest growing segment of the contact lens market. Specialty contact lenses include multifocal, toric, toric multifocal, and cosmetic lenses. We believe that our specialty disposal and custom soft lenses will grow over time due to market demographics favoringspecialty lenses and our patented multifocal technology. We believe market demographics favoring specialty contact lenses will continue to drive our revenue and earnings. In February 2013, we launched our new silicone hydrogel disposable C-Vue® HydraVUE Multifocal contact lens for monthly replacement. The new product continues to incorporate our highly developed, world-class patented multifocal design technology in a silicone hydrogel material, which offers the benefit of higher oxygen transmissibility for better eye health. In January 2011, we launched our C-VUE Advanced®HydraVUE line of silicone hydrogel custom contact lenses for monthly replacement. They are completely customizable, and feature a risk-free trial program, and sales have grown steadily during the 2012 and 2013 fiscal years and into the first quarter of the 2014 fiscal year. A significant portion of our net income is derived from our exclusive license with Bausch + Lomb and such royalty income is a major component of our profitability. In April 2013, we announced that, we had extended our license agreement with Bausch + Lomb. The amended agreement continues to cover the exclusive worldwide license for our multifocal technology and in addition grants Bausch + Lomb an exclusive worldwide license for our new multifocal technology.Under the terms of the arrangement, existing royalty rates will remain in effect and will apply for both technologies. Bausch + Lomb most recently introduced the PureVision® 2 for Presbyopia in the US, and previously in certain European markets.The new addition to the PureVision portfolio incorporates Bausch + Lombs own innovative lens technology, using certain licensed elements of our next generation technology. We expect that this new contact lens offering by Bausch + Lomb will help grow our future royalty income. However, there can be no assurance, that such royalty income from Bausch + Lomb will grow or that Bausch + Lomb will continue to sell products in the future utilizing our technology. 13 Table of Contents The contact lens market is highly competitive.We compete with industry leaders, such as Vistakon, Inc. a unit of Johnson and Johnson Vision Care, Inc., Bausch + Lomb, a unit of Valeant Pharmaceuticals International Inc., Alcon Laboratories, Inc., a division of Novartis AG, and Cooper Vision, Inc. a unit of Cooper Vision Companies, Inc.Our ability to compete successfully is dependent in part on eye care professionals perceptions of product quality, product development, technical innovation, and price. We have a supply agreement with one supplier for the manufacture of our molded C-Vue multifocal lens. This agreement was amended in February 2013 to include silicone hydrogel multifocal lenses. Together these lenses account for a significant portion of our sales (approximately 46% during the 2014 first quarter). The agreement is renewable from year to year and is terminable pursuant to customary termination clauses. Although to date the supplier has met our requirements, there can be no assurance that it will continue to meet its obligations under our agreement or as to any renewal of our supply agreement. First Quarter Highlights · Sales for the first quarter of fiscal 2014 were $1.6 million or 4.6% more than the first quarter of fiscal 2013. Disposal lens sales increased 2.3% while the custom soft lens sales category increased 12.8%. · Royalty revenue declined 9.3% compared to the first quarter of fiscal 2013, resulting in an increase in total revenue of 1.0% to $2.1 million. · Operating expenses increased 2.6% compared to the first quarter of fiscal 2013, primarily due to increases in administration expenses. · Interest expense was 15% less when compared to the first quarter of fiscal 2013, due to lower debt levels. · Net income decreased 15.9% compared to the first quarter of fiscal 2013. · Earnings per share were $0.09 compared to $0.11 in the first quarter of fiscal 2013. · Paid our 28th consecutive quarterly dividend, at $0.045 per share in August 2013. On November 1, 2013 we declared our 29th consecutive quarterly dividend, at an annual rate of $0.18 per share or $0.045 per share quarterly, a dividend yield of 3.5% based on the October month end closing price of $5.10. Results of Operations The following table sets forth, for the periods indicated, certain data derived from our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit and certain of such data expressed as a percentage of total revenues: Three Months Ended September 30 2013 2012 $ % of Revenues $ % of Revenues Revenues 2,058,819 100.0 2,038,611 100.0 Operating costs and expenses 1,726,500 83.9 1,627,403 79.8 Operating income 332,319 16.1 411,208 20.2 Other non-operating items (22,711) (1.1) (29,427) (1.5) Income before income tax expense 309,608 15.0 381,781 18.7 The following table sets forth, for the periods indicated, certain data derived from our Condensed Consolidated Statements of Income and Changes in Accumulated Deficit and certain of such data expressed as a percentage of sales: Three Months Ended September 30 2013 2012 $ % of Sales $ % of Sales Sales 1,579,205 100.0 1,509,654 100.0 Cost of sales 971,019 61.5 890,766 59.0 Sales and marketing 376,274 23.8 370,955 24.6 Administration 357,785 22.7 345,668 22.9 Research and development 21,422 1.3 20,014 1.3 First Quarter During the three months ended September 30, 2013 (the Current Quarter) we earned income before tax of $309,608 compared to income before tax of $381,781 for the three months ended September 30, 2012 (the Prior Quarter). The decrease in income before tax during the Current Quarter of $72,173 was primarily from the decrease in royalty income from Bausch + Lomb of $49,343 to $479,614 in the Current Quarter as compared to $528,957 in the Prior Quarter, (ii) a decrease in gross margin of $10,702 from lower gross margin (iii) excluding cost of sales, an increase in expenses of $18,844 as described below, and (iv) a decrease in other items primarily interest expense, and other income of $6,716. After recording income tax expense of $95,047, we had net income of $214,561 or $0.09 per diluted share for the Current Quarter. In comparison, in the Prior Quarter we had net income of $255,004 or $0.11 per diluted share after recording income tax expense of $126,777. 14 Table of Contents Sales during the Current Quarter were $1,579,205 an increase of $69,551 (4.6%), as compared to sales of $1,509,654 during the Prior Quarter. The disposable lens category increased by 2.3% as sales of our of our new silicone hydrogel disposable C-Vue HydraVUE lens launched at the end of February 2013, helped stabilize the category, offsetting the decrease in our older C-Vue disposable multifocal lenses which continue to be affected by competition from newer competitor product offerings and promotional programs. Our custom soft lens category increased by 12.8%, primarily due to increased demand of our C-Vue Advanced® HydraVUE line of silicone hydrogel custom contact lenses for monthly replacement, launched almost two years ago in January of 2011. Our gas permeable lens category decreased less than 1% primarily due to the continued overall decline in gas permeable fits in the contact lens industry. The replacement and other lens category decreased as expected by 7.3% due to the expected decline in product lines that are nearing the end of their life cycle. Gross margin was down 2.5% at 38.5% in the Current Quarter compared to 41.0% in the Prior Quarter due primarily to lower margins and higher one-time purchasing cost adjustments offset some by manufacturing improvements implemented during the Prior Quarter. During the Current Quarter, as compared to the Prior Quarter, expenses increased 2.6% or $18,844. As a percentage of sales, expenses decreased 1.1%, to 47.8% from 48.8% in the Prior Quarter. Administrative expenses increased $12,117 primarily due to increases in consulting and outside services offset by lower rental expense. Sales and marketing expenses increased $5,319 primarily due to increases in payroll and related expenses and promotional costs to support our new silicone hydrogel disposable C-Vue HydraVUE lens, while research and development expenses increased $1,408 during the Current Quarter, as compared to the Prior Quarter. We record income tax and income taxes payable at the statutory rates. During the Current Quarter and the Prior Quarter we recorded income tax expense of $95,047 and $126,777, respectively. The effective tax rate for the Current Quarter and Prior Quarter was 30.7% and 33.2%, respectively Liquidity and Capital Resources Cash and cash equivalents were $258,039 at September 30, 2013 compared to $ 140,182 at June 30, 2013. The following is a summary of the change in our cash and cash equivalents: September 30, 2013 2012 Net cash provided by operating activities $ 350,428 $ 544,871 Net cash used in investing activities (50,915) (17,725) Net cash used in financing activities (181,656) (363,062) Net increase in cash and cash equivalents $ 117,857 $ 164,084 As of September 30, 2013, we had working capital of $278,028 representing a decrease of $88,093 from our working capital at June 30, 2013. The decrease in working capital was primarily due to decreases in inventory, offset by an increase in borrowings from the line of credit. During the three months ended September 30, 2013, we generated $350,428 positive cash from operations representing a decrease of $194,443 from $544,871 generated during the Prior Quarter. The decrease was primarily from lower royalty and other receivables in the Current Quarter, compared to the Prior Quarter and decreases in accounts payable and accrued expenses, offset by a decrease in inventory. Investing activities for the Current Quarter were for the purchase of capital additions. Cash used for these capital additions was $50,915 an increase of $30,190 from $17,725 cash capital additions in the Prior Quarter. Total capital additions in the Current Quarter are for manufacturing equipment, capitalized process improvement and leasehold improvements. The total capital additions in the Prior Quarter were primarily for the web site shopping cart project. 15 Table of Contents Financing activities during the Current Quarter consisted primarily of principal repayments of $175,000 on the term loan facility and for working capital purposes net borrowings of $99,964 on the line of credit, compared to term loan and line of credit repayments of $175,000 and $81,441in the Prior Quarter. In addition financing activities in each of the Current and Prior Quarters include payments of $106,621 for dividends to our stockholders. The Current Quarter term loan monthly principal repayments are $58,333 with a floating interest rate of 30-day LIBOR plus 3.00%. On October 4, 2013 the Company funded the 618,522 common stock share repurchase with a $3.3 million expansion and modification of the existing term loan provided by Hancock Bank. The expanded term loan facility will have monthly principal payments of $68,075, amortize over a longer seven-year period, bear interest at a floating rate of 30-day LIBOR plus 3.5% and continue to be secured by certain assets of the Company. There were no cash income taxes paid during the Current Quarter compared to $45,000 paid in the Prior Quarter. Critical Accounting Policies & Estimates This Managements Discussion and Analysis is based upon our condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make certain estimates and apply judgment. We base our estimates and judgments on historical experience, current trends and other factors that management believes to be important at the time the consolidated financial statements are prepared. On a regular basis, we review our accounting policies and how they are applied and disclosed in our consolidated financial statements. While we believe the historical experience, current trends and other factors considered, support the preparation of our consolidated financial statements in conformity with generally accepted accounting principles, actual results could differ from our estimates, and such differences could be material. There have been no changes to our critical accounting policies during the three months of fiscal 2014. For a further discussion of the judgments we make in applying our accounting policies, see Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations, in our 2013 Form 10-K. Item 3  Quantitative and Qualitative Disclosures about Market Risk Our market risks in the normal course of business are related to changes in interest rates, which at September 30, 2013 are similar to those disclosed in the 2013 Annual Report on Form 10-K. Item 4  Controls and Procedures In accordance with Rules 13a-15 and 15d-15 under the Securities Exchange Act of 1934 (the Exchange Act), our management, under the supervision of our Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(f) under the Exchange Act) as of the end of the period covered by this Quarterly Report. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of September 30, 2013. There has been no change in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Securities Exchange Act) that occurred during the period covered by this Quarterly Report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Part II. Other Information Item 1  Legal Proceedings None Item 1A  Risk Factors There have been no material changes to the risk factors set forth under Part I, Item 1A of our 2013 Annual Report on Form 10-K. Item 2  Unregistered Sales of Equity Securities and Use of Proceeds None Item 3  Defaults Upon Senior Securities None Item 4  Mine Safety Disclosures None 16 Table of Contents Item 5  Other Information None Item 6  Exhibits Incorporated by Reference Exhibit No. Exhibit Description Form SEC File No. Exhibit Filing Date Filed () or Furnished () Herewith (asindicated) 3.1 Memorandum, Certificate of Incorporation and Articles of Association of Unilens Vision Inc. (British, Columbia) 20-F 001-17861 3.1 07/03/1989 3.2 Certificate of Incorporation Unilens Vision Inc. (Delaware) 10-K 001-17861 3.2 09/28/2010 3.3 Unilens Vision Inc. By-Laws (Delaware) 10-K 001-17861 3.3 09/28/2010 31.1 Certification of Michael J. Pecora pursuant to Section 302 of the Sarbanes-Oxley Act of 2002  31.2 Certification of Leonard F. Barker pursuant to Section 302 of the Sarbanes-Oxley Act of 2002  32.1 Certification of Michael J. Pecora pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  32.2 Certification of Leonard F. Barker pursuant to Section 906 of the Sarbanes-Oxley Act of 2002  17 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. UNILENS VISION INC. (Registrant) Date: November 14, 2013 By /s/Michael J. Pecora Name: Michael J. Pecora Title: President and Chief Executive Officer (Principal Executive Officer) Date: November 14, 2013 By /s/Leonard F. Barker Name: Leonard F. Barker Title: Vice President, Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 18
